Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species 6 in group 1 directed to a 3-D printed socket, species a in group 2 directed to a transfemoral socket and species B in group 3 directed to a manually adjusting socket is acknowledged.  Election was made without traverse in the reply filed on 4/15/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 66 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10406003 Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patent claim anticipates each and every aspect of the instant claim.
Claim 72 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10406003 Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patent claim anticipates each and every aspect of the instant claim.
Claim 74 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10406003 Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patent claim anticipates each and every aspect of the instant claim.
Claims 75-76 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10406003 Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patent claim anticipates each and every aspect of the instant claim.
Claim 80 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10406003 Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patent claim anticipates each and every aspect of the instant claim.

112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 67-81 (and therefore claims 82-84) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 81, the term “optionally” renders the claim indefinite.  It is unclear if the option of the cord cylinder is positively recited when this claim language is used.
In regard to claims 67-80, the claims depend either directly or indirectly from cancelled claim 1.  All claims that depend from claim 1 have been interpreted to depend from claim 66 for examination purposes.

102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 66, 68-69, 71, 73, 77-78, 85 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mahon (2011/0071647A1).

In regard to claim 66, Mahon teaches a disarticulated compression socket comprising: 
- a socket frame 120 configured to secure a residual limb; 
- a plurality of compression apertures 150a-d on said socket frame; 
- a disarticulated compression insert 122 a-d positioned within each of said compression apertures 150a-d; 
- a surface channel 160 on said socket frame 120 (fig 1-2); 
- at least one insert channel  on each of said disarticulated compression inserts 122a-d; 
- a cord cylinder 107 configured to be positioned within the surface channel 160 and the insert channel (channel within which 107 fits in fig 3); and 
- a compression cord 105 positioned within said cord cylinder 107 and responsive to a compression actuator 300, wherein activation of said compression actuator causes the retraction of the said compression cord positioned within said cord cylinder further causing the coordinated inward compression of each of said disarticulated compression inserts securing said residual limb within said socket frame.  
In regard to claim 68, Mahon discloses the claim limitations as discussed in the rejection of claim 1 (interpreted as 66) wherein said a 3-D printed socket frame comprises a 3-D printed socket frame selected from the group consisting of a transfemoral socket frame; a transhumeral socket frame; a transradial socket frame; a transtibial socket frame (fig 2); a symes socket frame; a hip disarticulation socket frame; a knee disarticulation socket frame; and a wrist disarticulation socket frame.  
In regard to claim 69, Mahon discloses the claim limitations as discussed in the rejection of claim 1 (interpreted as 66) and further discloses at least one inner socket (at 124, fig 1-2) configured to secure a residual limb through a residual limb interface.  
In regard to claim 71, Mahon discloses the disarticulated compression socket of claim 1 and further discloses at least one extended compression surface 154 (extended from socket layer) coupled with each of said disarticulated compression inserts 122a-d.  
In regard to claim 73, Mahon discloses the disarticulated compression socket of claim 1 (interpreted as 66) and further discloses said compression actuator 300 comprises a compression actuator selected from the group consisting of: a strap compression actuator; an air pressure compression actuator; an automatic compression actuator; a twist compression actuator (fig 2; 300 is twistable); and a detachable compression actuator (300 is detachable, see fig 7-8).  
In regard to claim 77, Mahon discloses the device of claim 1 (interpreted as claims 66) and further discloses said cord cylinder 107 comprises a single continuous cord cylinder positioned within the surface channel (channel within which 107 fits) and the insert channel 160.  (figure 1)  This claim does not exclude more than one continuous cord cylinder.
In regard to claim 78, Mahon discloses the disarticulated compression socket of claim 1 (interpreted as 66) and further discloses said disarticulated compression inserts 122a-d comprise a plurality (defined as two or more) of opposing disarticulated compression inserts.  (122a opposes 122c and d; fig 1-2)
In regard to claim 85, Mahon discloses a disarticulated compression prosthetic comprising: 
- a socket frame 120 configured to secure a residual limb; 
- a plurality (defined as two or more) of compression apertures 150a-d on said socket frame120 ; 
- a disarticulated compression insert 122a-d positioned within each of said compression apertures 150a-d; 
- a surface channel 160 on said socket frame 120 (see fig 1); 
- at least one insert channel 107 on each of said disarticulated compression inserts 122a-d; and 
- a replaceable compression cord 104 positioned within the surface channel 160 and said insert channel (capable of being removed fig 7-8); and 
- wherein said compression cord 104 is responsive to a compression actuator 300 (fig 2).

Claim 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahon (2011/0071647A1) in view of Summit (2009/0299490A1).

In regard to claim 67, Mahon meets the claim limitations as discussed in the rejection of claim 1 but does not teach the socket frame is 3-D printed.  While this is a product-by process limitation, patentable based only on the resulting structure, it does appear a 3-D printed frame would result in a different structure.  Summit teaches said socket frame comprises a 3-D printed socket frame.  [0017]  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Summit’s 3-D printing process to manufacture the socket of Mahon because 3-D printing is able to create complex shapes and geometric features and a light weight and strong socket [0070].

Claim 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahon (2011/0071647A1) in view of Sanders (2014/0163697A1).

In regard to claim 70, Mahon meets the claim limitations as discussed in the rejection of claim 69.  However, Mahon does not teach the inner socket is 3-D printed and it does appear that this would result in a different end socket structure.  Sanders teaches a 3-D printed inner socket.  [0138: using additive fabrication techniques an insert may be made]  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the 3-D printing process of Sanders to make the insert of Mahon because it allows customization of the insert according to local mechanical needs [0138].

Claim 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahon (2011/0071647A1) in view of Hurley (2013/0123940A1).

In regard to claim 72, Mahon meets the claim limitations as discussed in the rejection of claim 71.  While Mahon teaches Pad 154 may be any suitable material [0065] and deformable and resilient, Mahon remains silent to the exact material used.
Hurley teaches said extended compression surface comprises an extended compression surface selected from the group consisting of: 
a compressive extended compression surface; a plastic extended compression surface; a gel extended compression surface; a silicone extended compression surface [0199]; an air filled extended compression surface; a foam extended compression surface; and a composite extended compression surface.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the pad material of Hurley in the pad (extended compression surface) of Mahon because silicone absorbs shock [0199].

Claims 75-76, 79, 80-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahon (2011/0071647A1).

In regard to claims 75-76, Mahon meets the claim limitations as discussed in the rejection of claim 1 (interpreted as claim 66).  While Mahon remains silent to the amount of volume reduction of the residual limb interface, it has been held that a mere optimization of a result effective variable, yielding a predictable result, requires no more than routine skill in the art.  Increasing the compression and insert size increases the amount of reduction.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have said compression socket is configured to allow a greater than 5% reduction in the volume of the residual limb interface.  MPEP 2144  It is not clear if the affidavit and testing from the parent application applies in this case since the testing was done on a different embodiment of the invention.
In regard to claim 79, Mahon meets the claim limitations as discussed in the rejection of claim 1 (interpreted as 66), and further teaches the said surface channel 160 on the socket frame 120 and the insert channel (channel for 107) on the disarticulated compression inserts 122a-d are configured in a staggered position (see embodiment of figure 6A) that generates a longer transit distance for said disarticulated compression insert (longer than a straight distance) in response to said compression actuator 130.  [0077]  Mahon teaches that any embodiments can be combined [0179] and accordingly it is obvious to one of ordinary skill in the art at the time the invention is filed to use the cord lacing configuration of figure 6A in the embodiment of figures 1-2. 
In regard to claim 80, Mahon meets the claim limitations as discussed in the rejection of claim 79 and further teaches the said surface channel 160 on the socket frame 120 and the insert channel (channel within which 107 fits) on the disarticulated compression inserts configured in a staggered position (see fig 6A) such that the compression cord responsive to said compression actuator 130.
However, Mahon does not teach the actuator extends lengthwise through the compression inserts.  
It has been held that a mere rearrangement of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the cord extend lengthwise through each of said disarticulated compression inserts.  Absent a teaching of criticality (New or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04VIC 
In regard to claim 81,  Mahon discloses a compression prosthetic comprising: 
- a socket frame 120 configured to secure a residual limb; 
- a plurality (defined as two or more) of compression apertures 150a-d on said socket frame 120; 
- a disarticulated compression insert 122a-d positioned within each of said compression apertures 150a-d; 
- a surface channel 160 on said socket frame 120; 
- at least one insert channel (channel within which 107 fits) on each of said disarticulated compression inserts 122a-d and optionally a cord cylinder configured to be positioned within the surface channel and the insert channel (the option without a cord cylinder is chosen for this rejection) 
- a compression cord 104 optionally positioned within said cord cylinder (the option without a cord cylinder is chosen) and responsive to a compression actuator 300 (fig 2); and 
- wherein the surface channel 160 on said socket frame 120 and the insert channel (channel within which 107 fits) on said disarticulated compression inserts 122a-d are configured in a staggered position (see embodiment of figure 6A) that generates a longer transit distance for said disarticulated compression insert (longer than a straight distance) in response to said compression actuator 130.  [0077]  Mahon teaches that any embodiments can be combined [0179] and accordingly it is obvious to one of ordinary skill in the art at the time the invention is filed to use the cord lacing configuration of figure 6A in the embodiment of figures 1-2. 
In regard to claim 82, Mahon meets the claim limitations as discussed in the rejection of claim 81 wherein the said surface channel 160 on the socket frame 120 and the insert channel (channel within which 107 fits) on the disarticulated compression inserts 122a-d configured in a staggered position (fig 6A) such that the compression cord 104 responsive to said compression actuator 300.
However, Mahon does not teach the cords extend lengthwise through the compression inserts.
It has been held that a mere rearrangement of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the cord extend lengthwise through each of said disarticulated compression inserts.  Absent a teaching of criticality (New or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04VIC 
In regard to claims 83 and 84, Mahon meets the claim limitations as discussed in the rejection of claim 81.  While Mahon remains silent to the amount of volume reduction of the residual limb interface, it has been held that a mere optimization of a result effective variable, yielding a predictable result, requires no more than routine skill in the art.  Increasing the compression and insert size increases the amount of reduction.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have said compression socket is configured to allow a greater than 5% reduction in the volume of the residual limb interface.  MPEP 2144.05II  It is not clear if the affidavit and testing from the parent application applies in this case since the testing was done on a different embodiment of the invention.

Claim 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahon (2011/0071647A1) in view of Schmidt (2010/0042227A1).

In regard to claim 74, Mahon meets the claim limitations as discussed in the rejection of claim 1 (interpreted as claim 66) but does not teach a plurality of release channels.
Schmidt teaches a plurality (defined as two or more) of release channels 18,12 configured to accommodate soft tissue expansion of said residual limb when said disarticulated compression inserts are compressed to secure said residual limb within said socket frame. (channels allow expansion)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Schmidt’s release channels in the socket of Mahon because the release channels save weight and material [0039].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774